DETAILED ACTION
Response to Amendment
	The previous claim and specification objections are overcome by Applicant’s amendments. Claim 12 is canceled. Claims 1-4, 6-7, 9-11, 13-14, and 16-20 are amended. 
Response to Arguments
Applicant's arguments filed 10 June 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s remarks that Mimura does not disclose “apply a different warning level depending on an expected time of collision risk or an expected time of a deviation of an operational design domain (ODD)” the Examiner respectfully disagrees. In addition to the previous paragraph citations of Mimura, the Examiner further notes that Mimura teaches an equivalent ODD via the determination of the divergence degree and the determination of a time period of notification as discussed in at least [0156-0158]. It not clear what specific limitation Applicant suggests Mimura is deficient in teaching, however the Examiner notes this limitation is broadly recited and it is unclear why Applicant believes the cited paragraph does not at least render obvious at least the notification based on the equivalent ODD set forth in figure 13 of Mimura, which is based on an expected required notification time period. 
Regarding Applicant’s remarks that Mimura does not disclose “determine a minimum risk maneuver (MRM) depending on the applied different warning level when a control authority is not handed over to the user after providing the notification of the control authority transition demand depending on the applied different warning level” the .    
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 line 4, “whether” is misspelled.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 is partially based on previous claim 12 which is now canceled. However, previous claim 12 referred to the same warning level as initially set forth, while claim 1 now appears to recite two different individual warning levels with the added recitation of the second instance of the requirement to “apply a different warning level” 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 USC 103 as obvious over Mimura et al. (US 2017/0315556).
Regarding claims 1, 16, and 18, Mimura teaches a vehicle driving controller, system, and method, comprising: 
a processor (see at least [0006, 0069]) configured to: 
apply a different warning level (see at least figure 13 under the column ‘Output Device and Method’) depending on at least one of a driving situation (see at least [0130] which teaches ‘outputting the notification information to the vehicle occupant and notifies the notification condition according to the state of the host vehicle M’) or a user state (see at least figure 13 which teaches the output device 
provide a notification of a control authority transition demand to a user (see at least [0006, 0100] which teaches notifying the driver when switching to manual mode during a ‘handover’); and 
a storage configured to store information regarding the driving situation and the user state, and information regarding the different warning level (see at least [0069-0071] which teaches a storage unit). 
apply a different warning level depending on an expected time of collision risk or an expected time of the deviation of the ODD (see again at least figure 13 and [0156-158])
determine a minimum risk maneuver (MRM) depending on the warning level when a control authority is not handed over to the user after providing the notification of the control authority transition demand depending on the warning level; and perform a vehicle control depending on the MRM (Mimura teaches an equivalent MRM via [0155] which teaches stopping the vehicle in a safe place when the notification conditions have been exhausted)
The Examiner contends that ‘notifications’ and ‘warnings’ have overlapping definitions, thus the notifications of Mimura are equivalent to the warnings of the instant claims. However, in the alternative, should Applicant disagree that that notifications of Mimura are not equivalent to ‘warnings’ the Examiner contends that it would have at least been obvious to one having ordinary skill in the art at the time of the filing of the 
Regarding claims 2 and 20, Mimura teaches the driving situation comprises: a collision risk within a predetermined amount of time; and a deviation of an operational design domain (ODD) that is configured to perform the autonomous driving (via obstacle avoidance travel and deceleration travel where appropriate per at least [0093], see also at least figure 13 and [0107] which teaches the deviation of control timing and notification timing based on the state of the driver). 
Regarding claim 3, Mimura teaches the processor is configured to: track a static object and a dynamic object; generate a static grip map and a dynamic object list (known dynamic and static objects per at least [0073, 0088]); and extract map information (see at least [0071-0073] which teaches using a high precision map which comprises grid blocks and includes lane information including width and gradient etc., which are example of static objects. At least [0088] teaches tracking dynamic objects like other vehicles and pedestrians). 
Regarding claim 4, Mimura teaches the processor is configured to: generate a driving trajectory of a host vehicle (via trajectory generation unit 145 of figure 6, 0070, 0095, etc.); determine whether there is intersection between the driving trajectory of the 
Regarding claim 7, Mimura teaches the processor is configured to: determine at least one of the user state including a "hands-off" state, an "eyes-off" state, and a "mind-off" state (see at least [0120, 0142]  and the left column of figure 13 which teach corresponding states). 
Regarding claim 8, Mimura teaches the processor is configured to: change and apply a notification reference time depending on the user state (see the first and third columns of figure 13). 
Regarding claim 9, Mimura teaches the processor is configured to: decrease the notification reference time in an order of the "hands-off" state, the "eyes-off" state, and the "mind-off" state (see at least [0121, 0122] and figure 13). 
Regarding claim 10, Mimura teaches the processor is configured to: increase the warning level in the order of the "hands-off" state, the "eyes-off" state, and the "mind-off" state (see again the second and fourth columns of figure 13). 
Regarding claim 11, Mimura teaches the processor is configured to: determine whether the user state is the "eyes-off" state or the "mind-off" state when no driving risk is present in the driving situation; determine a warning level based on the determined user state; provide the notification of the control authority transition demand depending 
Regarding claim 13, Mimura teaches the warning level comprises: 
level 1 configured to provide a level 1 visual warning (per divergence level 1 of figure 13); 
level 2 configured to provide a level 2 visual warning and a level 2 audible warning (per divergence level 2 of figure 13); 
level 3 configured to: provide a level 3 visual warning (per same warning as level 1 and 2 which would likely be also provided for level 3); and 
provide a level 3 audible warning that is louder than the level 2 audible warning (the Examiner contends the vibration of the seat in conjunction with the audio alert would create a louder warning, see right column divergence level 3 scenario); and 
level 4 configured to: provide a level 4 audible warning with the highest sound magnitude (opening the window would provide the highest sound per the last scenario in the right column of figure 13); and 
 However, Mimura does not appear to explicitly disclose the level 3 and 4 warning is provided in a color that is different from the other levels. Mimura also does not explicitly disclose performing an emergency call mode operation. The Examiner takes official notice that it would have been obvious to one having ordinary skill in the art at the time of the filing to provide changes in color to help alert a user, as is widely well known in the art, and an automatic emergency call in the case of a potential 
Regarding claims 14 and 19, Mimura teaches the processor is configured to: perform a vehicle control depending on the MRM (Mimura teaches an equivalent MRM via [0155] which teaches stopping the vehicle in a safe place when the notification conditions have been exhausted). 
Regarding claim 15, Mimura teaches the MRM comprises at least one of a constant-speed driving control after decelerating at a constant speed, a stop control, or a shoulder stop control (see again at least [0155] which teaches a stop control as noted in the rejection to claim 14 above). 
Regarding claim 17, Mimura teaches the warning is configured to: provide at least one of a visual warning, audible warning, or an emergency call mode (see again at least figure 13 which teaches the notifications are both visual and audible). 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US 2017/0315556) in view of Marberger (US 2018/0292820). 
Regarding claims 5 and 6, Mimura teaches in at least [0085] the position recognition unit 140, with the use high precision map information 182, and action plan generation unit 144, assists, however, Mimura is silent as to whether this information is used in determining the divergence level and the potential requirement for a handover. 
Marberger teaches determining a deviation time of the ODD and a deviation type of the ODD and when the host vehicle is capable of travelling for the predetermined amount of time after the deviation of the ODD; and when the host vehicle is incapable of travelling .   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664